Case 18-68685-sms   Doc 1    Filed 11/05/18 Entered 11/05/18 15:36:23   Desc
                            petition Page 1 of 11
Case 18-68685-sms   Doc 1    Filed 11/05/18 Entered 11/05/18 15:36:23   Desc
                            petition Page 2 of 11
Case 18-68685-sms   Doc 1    Filed 11/05/18 Entered 11/05/18 15:36:23   Desc
                            petition Page 3 of 11
Case 18-68685-sms   Doc 1    Filed 11/05/18 Entered 11/05/18 15:36:23   Desc
                            petition Page 4 of 11
Case 18-68685-sms   Doc 1    Filed 11/05/18 Entered 11/05/18 15:36:23   Desc
                            petition Page 5 of 11
Case 18-68685-sms   Doc 1    Filed 11/05/18 Entered 11/05/18 15:36:23   Desc
                            petition Page 6 of 11
Case 18-68685-sms   Doc 1    Filed 11/05/18 Entered 11/05/18 15:36:23   Desc
                            petition Page 7 of 11
Case 18-68685-sms   Doc 1    Filed 11/05/18 Entered 11/05/18 15:36:23   Desc
                            petition Page 8 of 11
Case 18-68685-sms   Doc 1    Filed 11/05/18 Entered 11/05/18 15:36:23   Desc
                            petition Page 9 of 11
Case 18-68685-sms   Doc 1    Filed 11/05/18 Entered 11/05/18 15:36:23   Desc
                            petition Page 10 of 11
Case 18-68685-sms   Doc 1    Filed 11/05/18 Entered 11/05/18 15:36:23   Desc
                            petition Page 11 of 11
